Filed pursuant to Rule 424(b)(3) File No. 333-119338 December 17, SUPPLEMENT DATED DECEMBER 17, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND NOVEMBER PERFORMANCE UPDATE FUND NOVEMBER 2008 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units 2.76% 18.63% $85.1M $1,553.422 Grant Park Futures Fund Class B Units 2.69% 17.70% $536.8M $1,344.919 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES A bearish outlook for the global economy drove profits during the month.Long fixed income positions gained as volatile equity markets caused investors to see safer investments.Prices also rose because of speculation Central banks in the U.S. and abroad would cut interest rates in the near future, leading speculative buying throughout the month. The majority of sector gains in the foreign exchange markets came from positions in emerging currencies.Among the most profitable were positions in the Argentine peso, South Korean won, and Singapore and Taiwan dollars.Slowing economic growth across Europe also added to gains as the British pound, euro, and Swiss franc weakened against Grant Park’s long dollar positions. Grant Park posted profits on its short positions as most major indices fell. News that the U.S. Troubled Asset Relief Program (TARP) was no longer going to purchase toxic assets from financial institutions sent equity markets reeling mid-month.However, the announcement of a $300 billion bailout plan for ailing Citibank caused a slight reversal in the equity markets towards month-end, which partially offset Grant Park’s gains. The portfolio benefited from a sector-wide decline in the energy markets.Among the best performers were short positions in the crude and Brent crude oil markets, which posted gains from price declines that exceeded 20%.Although there were a number of bullish fundamental factors impacting the energy markets, including the hijacking of a Saudi oil tanker and further attacks on oil refineries in Nigeria, analysts primarily attribute the downward moves to shifts in the financial markets. Weak prices in the corn markets were the main driver in sector gains this past month.Corn prices fell 12.8% for the month due to reduced exports and a failing ethanol industry.As the price of crude oil continued to decline, many ethanol manufacturers and distributors have been forced to shut down, therefore reducing the demand for corn. Grant Park posted slight gains in the metals markets as base metal prices moved lower alongside short positions.Profits were partially offset, however, as short gold positions finished the month slightly negative.At month-end, bullish speculators using gold as a proxy for the equity markets, bid gold prices up, resulting in minor losses for the portfolio. Grant Park Futures Fund – Special Notice to Investors Given the recent emerging news concerning the alleged fraud uncovered at Bernard L. Madoff Investment Securities, we want to address a number of questions we believe investors may have concerning whether Grant Park Futures Fund has any assests invested in or managed by Madoff Investment Securities, or whether Grant Park is similar in any way to that firm or its affiliates. We want our investors to know that neither Grant Park Futures Fund nor Dearborn Capital Management, Grant Park’s general partner, has any assets invested in or managed by Madoff Investment Securities or any of its affiliated entities, or any other type of exposure to or relationship with such firms. A publicly offered managed futures fund, such as Grant Park, is highly regulated by multiple state, federal, and self-regulatory agencies, including the Securities and Exchange Commission (SEC), the Commodities Futures Trading Commission (CFTC), and the Financial Industry Regulatory Authority (FINRA), among others. 555 West
